DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 23-45 are pending in the instant invention.  According to the Amendments to the Claims, filed April 1, 2021, claims 1-22 were cancelled and claims 23-45 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2018/067896, filed July 3, 2018, which claims priority under 35 U.S.C. § 119(a-d) to EP 17180772.0, filed July 11, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on April 1, 2021, is acknowledged: a) Group I - claims 23-27, 34 and 35; and b) substituted heterocycle of formula (I) - p. 73, compound 58.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on January 7, 2021.
	Likewise, the inventor or joint inventor should further note that claim 23 is directed to allowable substituted heterocycles of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 36-45, directed to a method for inhibiting choline kinase activity in a 
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on November 16, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said Non-Final Rejection, mailed on January 7, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed April 1, 2021.
	Thus, a second Office action and prosecution on the merits of claims 23-45 is contained within.

Reasons for Allowance

	Claims 23-45 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted heterocycles of the formula (I), as recited in claim 23.
	Consequently, the limitation on the core of the substituted heterocycles of the formula (I) that is not taught or fairly suggested in the prior art is R1 on the periphery of the heterocycle core.  This limitation is present in the recited species of claim 27.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided 
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
PYRAZOLO-QUINAZOLINE DERIVATIVES AS CHOLINE KINASE INHIBITORS

	has been deleted and replaced with the following:
---“SUBSTITUTED PYRAZOLO[4,3-h]QUINAZOLINES AS CHOLINE KINASE INHIBITORS”---

	In claim 27, the following text of lines 1-3:
The compound (cpd) according to claim 23, or a pharmaceutically acceptable salt thereof, wherein the compound, or pharmaceutically acceptable sale thereof, is selected from the group consisting of:

	has been deleted and replaced with the following:
---“The compound (cpd) according to claim 23, or a pharmaceutically acceptable salt thereof, wherein the compound, or pharmaceutically acceptable salt thereof, is selected from the group consisting of:”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 36, wherein the mammal has a disease or disorder selected from the group consisting of a cancer, a cell proliferative disorder, an infectious disease, an immune-related disorder, and a neurodegenerative disorder.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Drew Berweger on behalf of Mr. Peter I. Bernstein (Reg. No. 43,497) on April 8, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624